Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

Claim 1,7,8,11,13,16,20 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ferrise et al (7,778,699) and Sarkar (2016/0310029).
Claim 1 (Currently Amended): A medical system comprising:
a plurality of electrodes configured to sense a cardiac electrogram (EGM) signal of a
patient; (see at least abstract and figure 9 of Ferrise)
processing circuitry configured to:
detect a premature ventricular contraction (PVC) within the cardiac EGM signal; (Ferrise
analyzes the IEGM to detect PVC, see at least step 306 in figure 5 of Ferrise)
determine, based on PVC information stored in a memory and in response to
detecting the PVC within the cardiac EGM signal, whether PVC storage criteria is met; (Ferrise is
considered to detect PVC. For example, at least col. 11:20 of Ferrise teaches analyzing the
IEGM to detect the PVC trigger. However, PVC information stored in memory is not explicitly
disclosed in Ferrise. Sarkar teaches methods of detecting PVC using predetermined criteria that
are stored in memory, such as first and second difference intervals, as well as morphology
criteria, which is also stored in memory, see at least ¶22-36. It would have been obvious to
use such PVC information in order to improve the accuracy of the determination of PVC criteria
being met. For example, at least ¶36 of Sarkar teaches that additional correlation and interval
criteria improves the sensitivity of the determination of the occurrence of a premature
ventricular contraction. This suggests that the more criteria used, the more accurate the PVC
determination will be. No unpredictable results would occur from using the PVC information of
Sarkar)

in response to a determination that the PVC storage criteria is met, store a portion
of the cardiac EGM signal associated with the PVC in the memory, wherein the portion of the cardiac EGM signal extends from a first time before an R-wave of the PVC to a second time after the R-wave of the PVC, and wherein the portion of the cardiac EGM signal indicates a morphology of the PVC; (Ferrise suggests storing IEGMs before, after and during the triggering event, col. 5:35-40.  Further, col. 5:55-58 of Ferrise also teaches storing ‘ventricular-related event records’.   Even so, Sarkar is considered to teach even more explicitly storing PVCs; see at least ¶50.  It would have been obvious to store the PVC, from before it to after it, for the same reasons Sarkar performs such storing, and since it would yield predictable results such as giving the physician a more complete picture of the patient’s heart waveform to aid in diagnosis.)

in response to a determination that the PVC storage criteria is not met, eschew
storing the portion of the cardiac EGM signal associated with the PVC. (such is considered to be
the normal functioning of the Ferrise/Sarkar device. For example, if PVC is initially detected, it
then is subject to a further analysis using stored PVC information. If the further analysis
determines that the detected PVC is not in fact a PVC, then no storage of the EGM will take
place.)

Claim 16 (Currently Amended): A method comprising:
sensing a cardiac electrogram (EGM) signal of a patient via a plurality of electrodes; (see at
least abstract and figure 9 of Ferrise)
detecting a premature ventricular contraction (PVC) within the cardiac EGM signal; (Ferrise
analyzes the IEGM to detect PVC, see at least step 306 in figure 5 of Ferrise)
determining, based on PVC information stored in a memory and in response to detecting
the PVC within the cardiac EGM signal, whether PVC storage criteria is met; (Ferrise is
considered to detect PVC. For example, at least col. 11:20 of Ferrise teaches analyzing the
IEGM to detect the PVC trigger. However, PVC information stored in memory is not explicitly
disclosed in Ferrise. Sarkar teaches methods of detecting PVC using predetermined criteria that are stored in memory, such as first and second difference intervals, as well as morphology criteria, which is also stored in memory, see at least ¶22-36. It would have been obvious to use such PVC information in order to improve the accuracy of the determination of PVC criteria being met. For example, at least ¶36 of Sarkar teaches that additional correlation and interval criteria improves the sensitivity of the determination of the occurrence of a premature ventricular contraction. This suggests that the more criteria used, the more accurate the PVC determination will be. No unpredictable results would occur from using the PVC information of Sarkar)

in response to a determination that the PVC storage criteria is met, storing a portion of
the cardiac EGM signal associated with the PVC in the memory, wherein the portion of the cardiac EGM signal extends from a first time before an R-wave of the PVC to a second time after the R-wave of the PVC, and wherein the portion of the cardiac EGM signal indicates a morphology of the PVC; (Ferrise suggests storing IEGMs before, after and during the triggering event, col. 5:35-40.  Further, col. 5:55-58 of Ferrise also teaches storing ‘ventricular-related event records’.   Even so, Sarkar is considered to teach even more explicitly storing PVCs; see at least ¶50.  It would have been obvious to store the PVC, from before it to after it, for the same reasons Sarkar performs such storing, and since it would yield predictable results such as giving the physician a more complete picture of the patient’s heart waveform to aid in diagnosis.)

in response to a determination that the PVC storage criteria is not met, eschewing storing
the portion of the cardiac EGM signal associated with the PVC. (such is considered to be the normal functioning of the Ferrise/Sarkar device. For example, if PVC is initially detected, it then is subject to a further analysis using stored PVC information. If the further analysis determines that the detected PVC is not in fact a PVC, then no storage of the EGM will take place.)



Claim 20 (Currently Amended): A non-transitory computer-readable medium comprising instructions for causing one or more processors to:
sense a cardiac electrogram (EGM) signal of a patient; (see at least abstract and figure 9 of Ferrise)
detect a premature ventricular contraction (PVC) within the cardiac EGM signal; (Ferrise analyzes the IEGM to detect PVC, see at least step 306 in figure 5 of Ferrise)

determine, based on PVC information stored in a memory and in response to detecting

the PVC within the cardiac EGM signal, whether PVC storage criteria is met; (Ferrise is considered to detect PVC. For example, at least col. 11:20 of Ferrise teaches analyzing the IEGM to detect the PVC trigger. However, PVC information stored in memory is not explicitly disclosed in Ferrise. Sarkar teaches methods of detecting PVC using predetermined criteria that are stored in memory, such as first and second difference intervals, as well as morphology criteria, which is also stored in memory, see at least ¶22-36. It would have been obvious to use such PVC information in order to improve the accuracy of the determination of PVC criteria being met. For example, at least ¶36 of Sarkar teaches that additional correlation and interval criteria improves the sensitivity of the determination of the occurrence of a premature ventricular contraction. This suggests that the more criteria used, the more accurate the PVC determination will be. No unpredictable results would occur from using the PVC information of Sarkar)

in response to a determination that the PVC storage criteria is met, store a portion of the cardiac EGM signal associated with the PVC in the memory, wherein the portion of the cardiac EGM signal extends from a first time before an R-wave of the PVC to a second time after the R-wave of the PVC, and wherein the portion of the cardiac EGM signal indicates a morphology of the PVC; (Ferrise suggests storing IEGMs before, after and during the triggering event, col. 5:35-40.  Further, col. 5:55-58 of Ferrise also teaches storing ‘ventricular-related event records’.   Even so, Sarkar is considered to teach even more explicitly storing PVCs; see at least ¶50.  It would have been obvious to store the PVC, from before it to after it, for the same reasons Sarkar performs such storing, and since it would yield predictable results such as giving the physician a more complete picture of the patient’s heart waveform to aid in diagnosis.)

in response to a determination that the PVC storage criteria is not met, eschew storing the
portion of the cardiac EGM signal associated with the PVC. (such is considered to be the normal
functioning of the Ferrise/Sarkar device. For example, if PVC is initially detected, it then is
subject to a further analysis using stored PVC information. If the further analysis determines
that the detected PVC is not in fact a PVC, then no storage of the EGM will take place.)



Re claims 7,8,11,13, see office action of 5/27/22.


Claim 2,6,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise
et al (7,778,699) and Sarkar (2016/0310029), and Gill et al (2019/0336032).

See office action of 12/30/21.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et al
(7,778,699) and Sarkar (2016/0310029), and Chakravarthy et al (2017/0119274).
See office action of 12/30/21.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et
al (7,778,699) and Sarkar (2016/0310029), and Reinhold et al (4,531,527).

See office action of 12/30/21.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et
al (7,778,699) and Sarkar (2016/0310029), and Qu et al (2020/0237314).

See office action of 12/30/21.

Claim 3,4,9,10,12,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Ferrise et al (7,778,699) and Sarkar (2016/0310029), and Korzinov et al
(9,968,274).

See office action of 12/30/21.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792